DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Burns Israelsen (Reg. No. 42,685) on March 1, 2022.

The application has been amended as follows: 

7. (Currently Amended) The method according to claim 6, comprising:
Subtracting a computed offset from each transformed heading information such that no offset heading information falls near an 170-0-degree boundary.


Allowable Subject Matter
Claim  1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed method for an automatic generation of a road map of a construction site or mining site, the method comprising the steps providing data records collected by vehicles equipped with a GNSS-positioning system while driving on the construction site or mining site each data record comprising a position information representing a two-dimension or three-dimensional position of the vehicle, an identification reference specific to a corresponding vehicle,  time tag, and a head information.  Furthermore, assigning the data records to corresponding trips based on the time tag and the identification reference, mapping the trips within an area, dividing the area into a plurality of uniform tiles, for each tile, determining a heading information variance of the data records covered by the respective tile, defining a tile as a junction tile, if the tile has a heading information variance higher than a computed threshold variance, determining an area of interest (AoI) having a perimeter by which a plurality of junction tiles is surrounded, the perimeter crossing a plurality of trips at entry boundary points and at exit boundary points, determining one or more entry transition points by clustering entry boundary points based on similarity of criterion, wherein each entry transition point is located at a centroid of the respective cluster, determining one or more exit transition points by clustering exit boundary points based on the similarity criterion, wherein each exit transition point is 
	Related prior art teaches some of the limitations as recited by claim 1, as follows:

Jang et al. (“Map generation system with lightweight GPS trace data” International Conference on Advanced Communication Technology, ICACT, 2010, pp. 1489-1493, provided by applicant with IDS filed 4/9/2020) teaches:
A method for an automatic generation of a road map of a construction site or mining site, the method comprising the steps: (Abstract of Jang: map data generation in GIS system – note construction of mining site is recited as intended use in preamble)
Providing data records collected by vehicles equipped with a GNSS-positioning system (Page 1489 of Jang, left column, 2nd and 3rd paragraph discusses GPS receiver in vehicles, although other types also provided; Also Page 1490, 1st paragraph of left column discloses hand devices with GPS creates driver’s GPS trace data – i.e. use within vehicle) while driving on the construction site or mining site (The construction site or mining site language is merely recited as an intended user, as the use in a construction site or mining site does not impose some structural difference by the user or result on the structure or material recited in the claimed invention, or any manipulative difference imposed by the user or result on the action recited in the claim),
Each data record (Page 1490 of Jang, left column, step 5 “Data Transfer” recites creating a packet for transmission to Trace Data Collector) comprising:
A position information representing a two-dimension or three-dimensional position of the vehicle, (Page 1490 of Jang, left column, step 5 “Data Transfer”, bullet point 1 recites packet includes latitude and longitude)
An identification reference specific to a corresponding vehicle, (Page 1491 of Jang, right column, section IV. Implementation and Evaluation, 2nd paragraph discloses data obtained by Trace Data Creation Application including bullet point 1, Mac Address)
A time tag (Page 1490 of Jang, left column, point “5) Data Transfer”, bullet point 3 recites time), and
A head information, (Page 1490 of Jang, left column, point “5) Data Transfer”, bullet point 2 recites a velocity – i.e. speed with a direction; Also Page 1491, right column, last paragraph, 4th bullet point discloses data including direction and velocity degree)
Mapping the trips within an area, (Page 1490 of Jang, right column, last paragraph discloses Road Map Generator analyzing collected Trace Data and creates creating road data; Page 1491, first paragraph and figure 5 discloses target location area)
Dividing the area into a plurality of uniform tiles, (Page 1491 of Jang, left column, 1st paragraph and Figure 5 discloses dividing target location area into MBR segments)
Building a graph of the road map (Page 1491 of Jang, left column, step 5 “Creating road link” and figure 5 discloses analyzing clusters in MBR and merging road link data; Step 6 continues with correcting irregularity of the generated road link to obtain curve for final road map)
Jang, however, does not disclose assigning the data records to corresponding trips based on the time tag and identification reference, for each tile, determining a heading information variance of the data records covered by the respective tile, defining a tile as a junction tile, if the tile has a heading information variance higher than a computed threshold variance, determining an area of interest having a perimeter by which a plurality of junction tiles is surrounded, the perimeter crossing a plurality of trips at entry boundary points and at exit boundary points, determining one or more entry transition points by clustering entry boundary points based on a similarity criterion, wherein each entry transition point is located at a centroid of the respective cluster, and determining one or more exit transition points by clustering exit boundary points based on the similarity criterion, wherein each exit transition point is located at a centroid of the respective cluster, and building a graph of the road map by connecting the transition points, where the transition points refer to both the entry transition points and the exit transition points previously introduced in the claim, i.e. requiring connection of all the determined points, based on the trips.

Racz (US 2017/0336215 A1) teaches some, but not all, of the claim elements missing from Jang, including:
For each tile, determining a heading information variance of the data records covered by the respective tile, (Par. 17 of Racz: scalar description of a tile includes feature vector generated from features derived from discreate positioning data associated with a given tile, including variance of heading for a tile; Par. 25: produce scalar description of each tile in map, including average heading and average accuracy; Par. 31: calculate variances to describe a tile)

Levine et al. (US 8,958,979 B1) further teaches:
	For each tile, determining a heading information variance of the data records covered by the respective tile (Col. 3, lines 41-60 of Levine: identify rout, direction and speed of travel of each navigation device according to location points and respective time stamps; Col. 3, line 66 to Col. 4, line 3: identify one way road if statistical analysis shows pronouncedly that close to 100% of navigation devices report on substantially the same general direction of travel; Col. 4, lines 22-52: identify kinds of turns possible in a junction, and detecting a significant amount of turns, i.e. average numbers of turns above a certain threshold)
Defining a tile as a junction tile, if the tile has a heading information variance higher than a computed threshold variance, (Col. 4, lines 22-52 of Levine: identify kinds of turns possible in a junction, and detecting a significant amount of turns, i.e. average numbers of turns above a certain threshold)

The prior art, however, fails to teach applicant’s claim as a whole, and in particular the recited elements directed to assigning the data records to corresponding trips based on the time tag and the identification reference, mapping the trips within an area, dividing the area into a plurality of uniform tiles, for each tile, determining a heading information variance of the data records covered by the respective tile, where the invention defines a tile as a junction tile, if the tile has a heading information variance, which is a statistical deviation from the sample mean of heading information, higher than a computed threshold variance, and further determining an area of interest (AoI) having a perimeter by which a plurality of junction tiles is surrounded, where 

As per independent claim 18, the claim is allowed for the same reasons as independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616